DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the documents filed 8/20/2019. 
Claims 1-26 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitation "substantially free".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beech (US 2014/0061095) in view of Evans (US 2016/0122667).
With respect to claims 1, 3-7 and 10-11, Beech teaches a process for preparing a liquid hydrocarbon product comprising: 
Heating at a temperature of 200-400 C (0010; 0018) (i.e. heating tar to produce/provide a reduce reactivity tar), and 
blending the heated tar with a utility fluid (0011; 0019; 0065-0071) comprising recycle hydroprocessed product of the conversion process (0042; 0065; 0106). The utility fluid may comprise at least 90.0 wt. % based on the weight of the utility fluid of one or more of benzene, ethylbenzene, trimethylbenzene, xylenes, toluene, naphthalenes, 
Hydroprocessing the tar with utility fluid and hydrogen at a temperature in the range of 300-500 C (0011; 0019), which encompasses the ranges of greater than 350C to 500C, or 400-450C, to produce a product comprising liquid product and recycle solvent (0011; 0019), 
separating a stream from the product for use as the utility fluid and recycling the utility fluid for blending with the tar stream (figures; 0065; 0106).
Beech does not expressly teach the solubility blending number of the recycle solvent.
However, Beech teaches using the same hydroprocessed fraction of the product. Further, Evans teaches a similar process for hydroprocessing steam cracked tar in the presence of hydrogen and a utility fluid comprising separating a midcut fraction having a solubility number of at least 120 form the product and recycling the midcut stream of the hydroprocessed tar for use as the utility fluid (0014; 0021). Evans teaches that the use of a utility fluid having a solubility blending number greater than 120 there is a beneficial decrease in reactor plugging (0021). The utility fluid has boiling range (0025-0026) overlapping those of Beech (Beech 0065-0069).  It is expected that the solubility blending number in the process of Beech would also fall within overlapping ranges given substantially the same process is conducted to produce the overlapping product fraction. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate a product fraction in the process of Beech having a solubility blending number greater than 120 as taught in Evans to provide a beneficial decrease in reactor plugging. The range of greater than 120 encompasses or overlaps the claimed ranges. 
With respect to claims 2 and 14, Evans teaches producing a midcut having a required solubility blending number and teaches that as the solubility number of the mixtures was lowered the precipitate formation occurred or increased (0095; 0099) and solubility is improved with higher solubility blending number of the utility fraction (0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure the solubility 
With respect to claim 12, Beech teaches wherein the hydroprocessing includes heating the tar-fluid mixture to a temperature of about 260 to 315 C in a pretreater, followed by operation in a first reactor at a temperature at least 25 C to at least 100 C less than the second reactor, and operating the second reactor at a temperature of e.g. 350-430 C (0092; 0089; 0111).
With respect to claims 8-9, 13, 15-21 and 25, Beech and Evans teaches the same as claims 1, 3-7 and 10-11 above. Evans teaches wherein the tar may be treated to remove particulates and vapor. Centrifuging is a known separation process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject the tar-fluid mixture to centrifuging to remove substantially all the vapor and particulates prior to hydroprocessing. 
	With respect to claim 26, Evans and Beech teach wherein the utility fluid may be a non-product utility fluid. Evans teaches using a substituting the portion of product for more expensive solvents (0065).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771